Citation Nr: 1638775	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to January 30, 2013, and in excess of 70 percent as of January 30, 2013, for an acquired psychiatric disorder, including anxiety and depression. 

2. Entitlement to an initial disability rating in excess of 0 percent prior to January 31, 2013, and in excess of 10 percent as of January 31, 2013, for allergic rhinitis. 

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to August 2003, and from February 2006 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and Nashville, Tennessee, respectively.  The RO in Columbia, South Carolina, currently has jurisdiction over the case.  The Board remanded this case in October 2012 and November 2015. 

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript is of record. 




FINDING OF FACT

A May 2016 written statement submitted by the Veteran and containing her name and claim number clearly expresses her wish to withdraw the issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A May 2016 written statement submitted by the Veteran which contains her name and claim number clearly expresses her wish to withdraw the issues on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of entitlement to higher initial disability ratings for an acquired psychiatric 

disorder and allergic rhinitis, and entitlement to TDIU, are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to January 30, 2013, and in excess of 70 percent as of January 30, 2013, for an acquired psychiatric disorder, including anxiety and depression is dismissed. 

Entitlement to an initial disability rating in excess of 0 percent prior to January 31, 2013, and in excess of 10 percent as of January 31, 2013, for allergic rhinitis is dismissed.  

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


